NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

WILFRED PAUL MILLER,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-1390
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Neil A. Roddenbery,
Judge.



PER CURIAM.

             Affirmed. See Sheppard v. State, 907 So. 2d 1259 (Fla. 2d DCA 2005);

Hannah v. State, 869 So. 2d 692 (Fla. 5th DCA 2004); State v. Curtin, 764 So. 2d 645

(Fla. 1st DCA 2000).



CASANUEVA, CRENSHAW, and BLACK, JJ., Concur.